--------------------------------------------------------------------------------

Exhibit 10.95
 
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
effective as of the 25th day of March, 2011 by and between CHROMCRAFT REVINGTON,
INC. (the “Company”), a Delaware corporation, and RONALD H. BUTLER (the
“Executive”), who is the Chairman of the Board and Chief Executive Officer of
the Company,


WITNESSETH:


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that the Executive should be
granted an award opportunity of shares of restricted common stock under the
Company’s 2007 Executive Incentive Plan, as currently or hereafter in effect
(the “Plan”), for the performance period beginning on January 1, 2011 and ending
on December 31, 2011; and


WHEREAS, the Compensation Committee has approved the award of restricted common
stock contemplated by this Agreement, and the Board of Directors of the Company
has authorized and approved the issuance of such restricted common stock; and


WHEREAS, the Plan, this Agreement and Exhibit A hereto, which exhibit is made a
part of this Agreement and is incorporated herein by reference, contain the
terms, conditions and restrictions of such award of restricted common stock to
the Executive.


NOW, THEREFORE, in consideration of the foregoing premises, the Company’s
issuance of shares of restricted common stock to the Executive, the respective
covenants, agreements and obligations contained herein and in the Plan, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive hereby agree as follows:


Section 1.          Capitalized Terms.  All capitalized terms used but not
otherwise defined in this Agreement or in Exhibit A hereto shall have the same
meaning ascribed to such terms in the Plan.


Section 2.          Award of Restricted Stock.  Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants to the
Executive an Award of Two Hundred Forty Thousand (240,000) shares of common
stock of the Company, which shares shall be issued under the Plan and be
restricted in accordance with the Plan and this Agreement (the “Restricted
Stock”).


Section 3.          Award Date.  The Award Date for the Award of Restricted
Stock is March 24, 2011.


Section 4.          Earning of Restricted Stock.  The Performance Period,
Performance Measures, performance targets for each of the Performance Measures,
Award Rates and certain other terms and conditions of the Award of Restricted
Stock are set forth in Exhibit A to this Agreement.  In order for the Executive
to earn the Award of Restricted Stock and to receive any of such shares free of
restriction and risk of forfeiture, the Compensation Committee must first make a
determination that the Award of Restricted Stock (or any portion thereof) has
been earned.

 
 

--------------------------------------------------------------------------------

 

If the Compensation Committee makes a determination that any portion of the
Award of Restricted Stock has been earned, then such shares shall be free of
restriction, except as may be provided by applicable law, and risk of
forfeiture.  If the Compensation Committee makes a determination that all or any
portion of the Award of Restricted Stock has not been earned, then such shares
shall be forfeited and the Executive shall have no right or claim to such
shares.


Notwithstanding the foregoing, with respect to shares of Restricted Stock being
treated as earned, Section 11 of this Agreement shall control in the event of
(i) a Change in Control, or (ii) a termination of the Executive’s employment
with the Company for any reason.


Section 5.          Dividend, Voting and Other Rights.  Prior to the time that
any shares of Restricted Stock shall have become earned or forfeited, as the
case may be, such shares shall be issued and outstanding for all corporate
purposes and the Executive shall be entitled to (a) receive all dividends and
distributions, if any, paid with respect to the shares of Restricted Stock, (b)
exercise all voting rights with respect to the shares of Restricted Stock, and
(c) exercise and possess all other rights and attributes of ownership of the
shares of Restricted Stock, except as provided otherwise in the Plan and this
Agreement.


Section 6.          Certain Agreements of the Executive.  The Executive hereby
understands and agrees as follows:


(a)           the Executive is the Chief Executive Officer of the Company;


(b)           none of the shares of Restricted Stock have been registered or
qualified under any federal or state securities laws and are being issued by the
Company in reliance upon certain exemptions from registration or qualification
under such laws;


(c)           because the shares of Restricted Stock have not been registered or
qualified under any federal or state securities laws and because the Executive
may be deemed to be an affiliate of the Company under the federal securities
laws, such shares are subject to restrictions on resale and transfer imposed by
applicable federal and state law in addition to the restrictions set forth in
the Plan and this Agreement;


(d)           the Executive is (and his heirs, executors, administrators and
representatives are) bound by, and the shares of Restricted Stock are subject
to, the terms, conditions and restrictions set forth in the Plan and this
Agreement, the Company’s Certificate of Incorporation and By-Laws and applicable
law (all as currently or hereafter in effect);


(e)           there is no obligation of the Company to continue to have any
shares of the Company’s common stock (including the shares of Restricted Stock
if and when they may become earned) listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market;


(f)           no representations, promises or commitments have been made to the
Executive relating to (i) the repurchase by the Company of any shares of
Restricted Stock (whether before or after the shares may be earned), or (ii) the
amount of dividends or distributions, the percentage of profit or the return on
investment, if any, that he might expect to receive as a result of owning the
shares of Restricted Stock (whether before or after the shares may be earned);
and

 
2

--------------------------------------------------------------------------------

 

(g)           the shares of Restricted Stock shall be held by the Executive for
his own account and not for another person and not with a view toward resale,
distribution, subdivision or fractionalization of such shares.


Section 7.          Non-transferability.  Except in the event of the Executive’s
death and then only in the manner set forth in the Plan, the shares of
Restricted Stock (a) cannot be sold, transferred, assigned, margined,
encumbered, bequeathed, gifted, alienated, hypothecated, pledged or otherwise
disposed of, nor can a lien, security interest or option be placed thereon,
whether by operation of law, whether voluntarily or involuntarily, or otherwise,
(b) are not subject to execution, attachment or similar process or otherwise
available to the creditors of the Executive, and (c) cannot be used to satisfy,
pay or set-off against any debts or obligations of the Executive to the Company
or any other party.  At such time as shares of Restricted Stock have been
earned, such shares may be sold, transferred, gifted or otherwise disposed of in
accordance with applicable law and the requirements then in effect of the
principal securities exchange or market (or of any quotation system or other
established trading market) on which the Company’s shares of common stock are
then listed or traded, if any.  Any attempted or purported transfer or other act
in breach of or contrary to this Section shall be null and void and of no force
or effect whatsoever.


Section 8.          Issuance of Shares.  Promptly following the execution of
this Agreement, the Company shall issue the shares of Restricted Stock either in
the name of or for the benefit of the Executive, and thereafter until such time
as shares of Restricted Stock shall have been earned or forfeited, as the case
may be, the Company shall maintain the unearned shares in book-entry form in the
name or for the benefit of the Executive, and such unearned shares shall be
outstanding for all corporate purposes.  Until such time as shares of Restricted
Stock shall have been earned, the Executive shall not be entitled to hold any
unearned shares in “street name” and the Company shall not issue any certificate
representing unearned shares in the name or for the benefit of the
Executive.  Upon request by the Executive following the date on which shares of
Restricted Stock shall have been earned, the Company shall release such shares
to the Executive and shall, in accordance with the instructions of the
Executive, either cause such shares to be placed in “street name” with a broker
designated by the Executive or issue a stock certificate representing such
shares in the name of the Executive with a legend in substantially the following
form imprinted thereon:


RESTRICTIONS ON TRANSFER


The securities represented by this Certificate have not been registered or
qualified under the Securities Act of 1933, as amended (the “Act”), the laws of
the State of Delaware or any other state securities laws and may not be sold,
transferred, gifted, pledged or otherwise disposed of in the absence of such
registration or qualification or an exemption therefrom under the Act and any
applicable state securities laws.

 
3

--------------------------------------------------------------------------------

 


Section 9.          Income and Employment Tax Withholding.  All applicable
federal, state and local income and employment taxes (and all interest and
penalties thereon) that arise or are imposed by virtue of the Award of
Restricted Stock (including, but not limited to, the Award of Restricted Stock
having become earned) shall be the responsibility of and paid by the
Executive.  The Company shall have the right to require payment to it from the
Executive of the taxes and other charges required by law to be withheld as a
result of the Award.  The Company also is hereby entitled, and the Executive
hereby authorizes the Company, to withhold shares of Restricted Stock to satisfy
any withholding tax liability of the Company.  The value of the shares that may
be withheld shall equal the Company’s aggregate withholding tax obligations in
connection with the shares of Restricted Stock that have been earned (or, if
made, the Executive’s election under Section 83(b) of the Code) and shall be
based upon the closing price of the Company’s common stock, as quoted by the
principal securities exchange or market on which the Company’s common stock is
then traded, on the date that the shares have been earned (or, if the Executive
makes an election under Section 83(b) of the Code, on the Award Date).  If the
Company’s common stock is not listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market on the
date that the shares of Restricted Stock have been earned, then the value of the
shares that may be withheld shall be the fair market value of such shares as
determined by the Compensation Committee.  The Company understands and agrees
that the Executive is entitled to make an election under Section 83(b) of the
Code with respect to the Restricted Stock.


Section 10.        Employment; Certain Conflicts.  Neither this Agreement nor
the Award of Restricted Stock (a) constitutes an agreement, understanding or
commitment relating to the continued employment of the Executive by the Company,
or (b) affects or alters the employment of the Executive by the Company pursuant
to the Employment Agreement dated July 1, 2008 between the Company and the
Executive, as amended (the “Employment Agreement”).  In the event of any
conflict between the Plan and this Agreement, then this Agreement shall control;
provided however, that in the event this Agreement is silent with respect to a
particular matter relating to the Award of Restricted Stock, then the Plan shall
control with respect to such matter.  In the event of any conflict between this
Agreement and the Employment Agreement with respect to the Award, then this
Agreement shall control.


Section 11.        Effect of a Change in Control or a Termination of
Employment.  In the event of a Change in Control or a Termination of Service of
the Executive, all shares of Restricted Stock that have not been earned as of
the time of such event shall be treated in accordance with Section 3.6 of the
Plan, except as expressly set forth below in this Section 11.


(a)           Notwithstanding any provision in the Plan (including, but not
limited to, Section 3.6 thereof) or in the Employment Agreement to the contrary,
in the event of a Change in Control or a Termination of Service of the Executive
due to his death or Disability before the shares of Restricted Stock shall have
become earned or forfeited, all of such shares shall be deemed to be and shall
become, immediately prior to the effectiveness of the Change in Control or upon
the Termination of Service, as the case may be, fully earned for the entire
Performance Period and shall no longer be subject to any (i) restrictions other
than as provided by applicable law, (ii) risk of forfeiture, or (iii) Period of
Restriction.

 
4

--------------------------------------------------------------------------------

 

(b)           The shares of Restricted Stock shall be fully earned as provided
in Subsection 11(a) regardless of the length of time that the Executive was
employed by the Company during the applicable Performance Period and whether or
not the performance targets relating to the applicable Performance Measures have
been achieved.


Section 12.        Miscellaneous.


(a)           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company and the Executive and their respective
heirs, executors, representatives, successors and assigns; provided, however
that neither party may assign this Agreement without the prior written consent
of the other party hereto except that the Company may, without the consent of
the Executive, assign this Agreement in connection with any merger,
consolidation, share exchange, combination, sale of stock, sale of assets or
other similar transaction involving the Company or any transaction or series of
transactions constituting a Change in Control.  In the event of any such
permitted assignment by the Company of this Agreement, all references to the
“Company” shall thereafter mean and refer to the successor or assignee of the
Company.


(b)           Waiver.  Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement or any
breach of or noncompliance with any provision of this Agreement.  Any waiver by
either party hereto shall not operate or be construed as a continuing or
subsequent waiver or a waiver of any other or subsequent failure of performance,
breach or noncompliance hereunder.  The failure or delay of either party at any
time to insist upon the strict performance of any provision of this Agreement or
to enforce its rights or remedies under this Agreement shall not be construed as
a waiver or relinquishment of the right to insist upon strict performance of
such provision, or to pursue any of its rights or remedies for any breach
hereof, at a future time.


(c)           Amendment.  This Agreement may be amended, modified or
supplemented only by a written agreement executed by both of the parties hereto;
provided, however, that in the event of a permitted assignment of this Agreement
by the Company contemplated by Section 12(a) hereof by virtue of a successor or
assignee of the Company becoming a party to this Agreement, no amendment,
modification or additional agreement shall be required.


(d)           Headings.  The headings in this Agreement have been inserted
solely for ease of reference and shall not be considered in the interpretation
or construction of this Agreement.


(e)           Severability.  In case any one or more of the provisions (or any
portion thereof) contained in this Agreement shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.

 
5

--------------------------------------------------------------------------------

 

(g)           Construction.  This Agreement shall be deemed to have been drafted
by both parties hereto.  This Agreement shall be construed in accordance with
the fair meaning of its provisions and its language shall not be strictly
construed against, nor shall ambiguities be resolved against, either party.


(h)           Entire Agreement.  This Agreement and the Plan constitute the
entire understanding and agreement (and supersede all other prior
understandings, commitments, representations and communications), whether oral
or written, between the parties hereto relating to the Award of Restricted
Stock.


(i)            Governing Law.  Because the Company’s headquarters are in
Indiana, this Agreement shall be governed by and construed in accordance with
the laws of the State of Indiana, without reference to any choice of law
provisions, principles or rules thereof (whether of the State of Indiana or any
other jurisdiction) that would cause the application of any laws of any
jurisdiction other than the State of Indiana.


(j)            Recitals; Exhibit.  The recitals, premises and “Whereas” clauses
contained on page 1 of this Agreement, and Exhibit A attached to this Agreement,
are expressly incorporated into and made a part of this Agreement.


(k)           Review and Consultation.  The Executive hereby understands and
agrees that he (i) has read and is familiar with this Agreement and the Plan,
(ii) understands the provisions and effects of this Agreement and the Plan, and
(iii) has consulted with such of his attorneys, accountants and other advisors
as he has deemed advisable prior to executing this Agreement.  THE EXECUTIVE
HEREBY FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY
ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT OR THE PLAN
FROM ANY DIRECTOR, OFFICER OR OTHER EMPLOYEE OF, OR ANY ATTORNEY OR
REPRESENTATIVE FOR, THE COMPANY.


(l)            Certain Approvals Required.  Any amendment, modification or
supplement of or any waiver under this Agreement on behalf of the Company may be
made and will be effectual only upon the approval thereof by the Compensation
Committee.


(m)          Jurisdiction; Venue; Wavier of Trial by Jury.  The Company and the
Executive agree that all actions, proceedings, claims and counterclaims arising
in connection with this Agreement shall be filed, tried and litigated, at the
Company’s sole election, only in the state courts located in the County of
Marion, State of Indiana, or the federal courts whose venue includes the County
of Marion, State of Indiana, or, at the Company’s sole election, in any other
court in which the Company shall initiate legal or equitable proceedings and
which has subject matter jurisdiction over the matter in controversy.  The
Executive irrevocably consents to the jurisdiction and venue of such courts and
waives any right that he may have to assert the doctrine of “forum non
conveniens” or to object to venue or jurisdiction of such courts to the extent
any action, proceeding, claim or counterclaim is brought in accordance with this
Subsection.  THE EXECUTIVE WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
THE RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM UNDER OR RELATING TO THIS AGREEMENT.




*         *         *

 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Executive have entered into, executed
and delivered this Agreement as of the day and year first above written.





  /s/ Ronald H. Butler   Ronald H. Butler               CHROMCRAFT REVINGTON,
INC.              
By:
/s/ James M. La Neve    
James M. La Neve
   
Vice President and Chief Financial Officer

 
 
7

--------------------------------------------------------------------------------